Citation Nr: 1735698	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  11-18 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a back disorder, to include as due to the service connected degenerative changes of the cervical spine and left shoulder impairment of the humerus, and left shoulder recurrent dislocation with degenerative changes.  

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right knee disability, to include as due to the service connected degenerative changes of the cervical spine and left shoulder impairment of the humerus, and left shoulder recurrent dislocation with degenerative changes.  

3.  Entitlement to an evaluation in excess of 10 percent for service connected degenerative changes of the cervical spine.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1970.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

In February 2017, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the VBMS claims record.

The issues of service connection for a back and right knee disorder, entitlement to an increased evaluation for degenerative changes to the cervical spine, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A January 2006 rating decision denied service connection for a back disorder and right knee disorder; the Veteran did not appeal that decision or submit new and material evidence within one year.  

2.  Evidence submitted since the January 2006 rating decision includes evidence that relates to unestablished facts necessary to substantiate the claims, is neither cumulative nor redundant of the evidence of record at the time of the prior final denial of a back disorder and a right knee disability, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The January 2006 rating decision that denied the Veteran service connection for a back disorder and a right knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2006).

2.  Since the January 2006 rating decision, new and material evidence has been received, and the claims of entitlement to service connection for a back disorder and a right knee disorder are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The petition to reopen the previously disallowed claims for service connection has been granted, as discussed below.  As such, the Board finds that any error related to VA's duties to notify and assist on the petition to reopen are moot.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006.  

New and Material Evidence for a Back and Right Knee Disorder

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).  Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In a January 2006 rating decision, the RO denied the Veteran's claims for service connection for a back and right knee disability.  The RO found that the Veteran's back condition and right knee disability were not occurred in or caused by service; specifically, treatment records indicated that the Veteran fell and hurt his back while at work in 1993 and hurt his back during a fall in 1988.  The Veteran did not appeal or file new and material evidence within one year.  Although VA treatment records were associated with the claims file within one year of the rating decision, they were not new and material as they merely mentioned in passing there was back and knee pain and were otherwise duplicative of what was already in the file.  The decision regarding both issues is, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.110, 3.156(b) (2016).

At the time of the January 2006 rating decision, the evidence of record included the Veteran's claim, the Veteran's July 2005 statement, the Veteran's service treatment records (STRs), VA treatment records from July 2004 through January 2006, the Veteran's personnel records, and private treatment records between 1989 and 1999.  An August 1970 STR noted complaints of mild back pain.  In a 2005 VA records, the Veteran reported pain in his low back.  A June 2005 VA treatment record noted lumbar spine mild stenosis and disc bulges.  During private treatment with Dr. G.R., the Veteran reported lower back pain and increased pain in his right knee.  The Board notes that the Veteran's Form DD-214 revealed that he was in the air force and served as an air force mechanic.

Evidence added to the record since the January 2006 rating decision includes the Veteran's VA treatment records between April 2005 to July 2009, the Veteran's statements, VA treatment records through 2017, private records through 2016, and a hearing transcript from a February 2017 Board hearing.  The Veteran's VA treatment records at Birmingham VAMC reflect continued treatment for back pain, in addition to an MRI of his lumbar spine revealing a diagnosis of spinal stenosis.  The treatment records further show a diagnosis with arthritis of the bilateral knees and notations of knee pain and reported history of the Veteran's surgeries on his right knee between 1988 and 1994.  VA and private treatment reports continued to reflect chronic low back and knee pain.  At the Veteran's February 2017 Board hearing, the Board notes that he stated that his right knee and back disorders were due to his in service injury when he fell down the stairs and injured his shoulder.  He stated he had back pain at that time, but was focused on his more seriously injured shoulder.  He further reported that the strenuous work he did in the military contributed to his right knee disorder, specifically climbing on top of planes.  The Veteran reported that his VA neurosurgeon stated that his back was likely related to his service connected neck injury or his shoulder injury.  

The Board finds that new and material evidence has been submitted.  The evidence, including the Veteran's February 2017 hearing testimony, is new because it was not previously submitted to the VA.  With regard to both claims, the evidence is material because it relates to unestablished facts necessary to establish the claim - here, possible evidence of a link between the Veteran's service and his right knee and back disorders.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denials.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record it raises a reasonable possibility of substantiating the claims.  See Shade, 24 Vet. App. at 117.  

Accordingly, for all of the above reasons, the Veteran's claims are reopened.  


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for a right knee disorder is reopened.

New and material evidence has been presented, and the claim of entitlement to service connection for a back disorder is reopened.



REMAND

Remand is required for further development.  

With regard to both claims, remand is required for adequate VA examinations.  An examination is necessary in a service connection claim where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including credible lay evidence of continuity of symptomatology).  

Regarding the Veteran's right knee disorder, there is evidence of a currently diagnosed knee disorder, specifically arthritis of the knees, and the Veteran reported a history of repeated knee surgeries.  The Veteran has asserted that his right knee disability is related to service as it is related to the strenuous requirements of his MOS.  Furthermore, the Veteran has indicated that his right knee disorder may be related to his fall in service in September 1967.  Regarding the Veteran's back disorder, the Veteran has been treated for chronic back pain and has multiple diagnoses of his back, to include stenosis of the lumbar spine.  At his February 2017 hearing the Veteran reported that his back pain and diagnoses are related to his in service fall in September 1967and also related to his service connected shoulder disability.  Therefore, the RO should obtain VA examinations with opinions to determine the etiology of the Veteran's right knee and back disorders, and secondary opinions regarding whether the Veteran's right knee and back disabilities were caused or aggravated by his service connected neck and/or shoulder disabilities.  

With regard to the Veteran's claim of entitlement to increased disability ratings for his cervical spine, the Board finds that remand is required to obtain a thorough and current examination that complies with regulations.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply regulatory provisions of pertaining to functional impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  In particular, VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59(2016); Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the October 2015 VA cervical spine examination, which is the most recent VA examination of record, contained range of motion testing of the Veteran's cervical spine.  However, although the examiner documented that the Veteran had pain with weight bearing, the examiner did not attempt any documentation of range of motion in active, passive, weight-bearing and nonweight-bearing.  This is inadequate for rating purposes.  

Accordingly, the case is REMANDED for the following action:

1.  Develop the Veteran's claim for TDIU, to include providing notice to the Veteran and considering whether an examination is necessary to decide the claim.

2.  Contact the appropriate VA Medical Center and 
obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his right knee and back disorders.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  
The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed right knee and back disorder had its onset in, or is otherwise caused by, by the Veteran's military service.

  The examiner must consider the following:  
1) the Veteran's STRs, to include the September 1967 fall from cement steps; 2) the Veteran's lay statements of recurrent back and knee pain; and 3) the Veteran's military occupational specialty.

The examiner must further opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee and back disorders were caused by or aggravated by the service-connected cervical spine and/or left shoulder disabilities.

5.  After any additional records are associated with the claims file, schedule the Veteran for appropriate VA examination to assess the severity of the service-connected cervical spine disability.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner must test the range of motion and pain of the cervical spine in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

The examiner must describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology.  The examiner must express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner must portray the degree of any additional range of motion loss due to pain on use or during flare-ups.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


